August 28, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
                        VERONICA LOPEZ DEVOTI, Appellant

NO. 14-11-00497-CV                         V.

                        JOHN MICHAEL DELANEY, Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, JOHN MICHAEL
DELANEY, signed May 3, 2011, was heard on the transcript of the record. We have
inspected the record and find the trial court erred. We therefore REVERSE the trial
court’s no-evidence summary judgment on appellant VERONICA LOPEZ DEVOTI’s
negligence claims with respect to causation and pain and suffering, and REMAND this
case to the trial court for further proceedings consistent with this court’s opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order each party to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.